Citation Nr: 0635155	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
bilateral hammertoes.

4.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
bilateral hammertoes.

5.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected bilateral 
hammertoes.

6.  Entitlement to an effective date prior to November 16, 
2005 for the award of service connection for bilateral pes 
cavus.

7.  Entitlement to a rating in excess of 10 percent for 
hammertoes and calluses, left foot for the period from March 
11, 2002, to November 15, 2005.

8.  Entitlement to a rating in excess of 10 percent for 
hammertoes and calluses, right foot for the period from March 
11, 2002, to November 15, 2005.

9.  Entitlement to an increased rating for bilateral pes 
cavus with hammertoes and calluses, evaluated as 50 percent 
disabling from November 16, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the RO in Newark, New Jersey. 

In March 2004, a hearing was held before a Veterans Law Judge 
who was designated by the Chairman of the Board to conduct 
the hearing and decide the issues on appeal.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  By an April 2006 letter, the Board informed the 
appellant that this Veterans Law Judge was no longer employed 
by the Board, that the law required the Veterans Law Judge 
who heard his testimony participate in any decision made on 
appeal, and that he had a right to another hearing by another 
Veterans Law Judge.  The letter asked him to tell the Board 
within 30 days whether he wanted another hearing.  No 
response has been received, and so the Board will presume the 
appellant does not want another hearing. 

In August 2004, the Board remanded the case to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions and pursuant to a 
February 2006 rating, the RO assigned a single 50 percent 
rating for bilateral pes cavus with hammertoes and calluses 
effective from November 16, 2005.  Nevertheless, the rating 
for the veteran's bilateral foot disorder for the period 
prior to November 16, 2005 remains on appeal; the claims for 
the veteran's bilateral foot conditions have been modified 
accordingly as set forth above.  In addition, because the 
claim for service connection for bilateral pes cavus 
encompassed a period prior to November 16, 2005, the issue of 
entitlement to an effective date earlier that November 16, 
2005 will be addressed in this decision.

The Board also observes that in August 2004 the veteran 
submitted a claim of entitlement to service connection for 
diabetes mellitus as secondary to herbicide exposure.  
Because that issue is not before the Board on this appeal, it 
is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  In a May 1998 rating decision the RO denied entitlement 
to service connection for left and right knee disorders; the 
veteran did not perfect an appeal after being notified of 
that decision.
3.  Evidence received since the May 1998 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a left and right knee 
disorders, is neither cumulative nor redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  The medical evidence of record reflects that it is not at 
least as likely as not that the veteran's left and right knee 
disorders were aggravated by his service connected bilateral 
foot condition. 

5.  The medical evidence of record reflects that it is not at 
least as likely as not that the degenerative disease of the 
lumbosacral spine was aggravated by a service connected 
bilateral foot condition. 

6.  Bilateral pes cavus was not shown to be present as a 
chronic disorder prior to November 16, 2005.

7.  For the period from March 11, 2002, to November 15, 2005, 
left hammertoes were manifested by a range of motion 
essentially within normal limits.

8.  For the period from March 11, 2002, to November 15, 2005, 
right hammertoes were manifested by a range of motion 
essentially within normal limits.

9.  For the period from November 16, 2005, to the present, 
the bilateral foot disability is reflected by subjective 
complaints of pain and manifests primarily by clinical 
observations of hammertoes bilaterally (all toes involved) 
with joints dislocated dorsally at the metatarsophalangeal 
joints.


CONCLUSIONS OF LAW

1.  New and material evidence was received, and the claim of 
entitlement to service connection for a left knee disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

2.  New and material evidence was received, and the claim of 
entitlement to service connection for a right knee disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (effective prior to August 29, 2001).

3.  Degenerative changes of the left knee were not incurred 
in or aggravated by military service; nor are they 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  

4.  Degenerative changes of the right knee were not incurred 
in or aggravated by military service; nor are they 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  

5.  Degenerative changes of the lumbosacral spine were not 
incurred in or aggravated by military service; nor are they 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  and 
lumbosacral back

6.  The criteria for an effective date prior to November 16, 
2005, for the award of service connection for bilateral pes 
cavus have not been met.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303, 3.310, 3.400 (2006)

7.  The criteria for a rating in excess of 10 percent for the 
period from March 11, 2002 to November 15, 2005 for left 
hammertoes and calluses have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5278, 5282 (2006). 

8.  The criteria for a rating in excess of 10 percent for the 
period from March 11, 2002 to November 15, 2005 for right 
hammertoes and calluses have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5278, 5282 (2006).

9.  The criteria for assignment of a rating in excess of 50 
percent for bilateral pes cavus with hammertoes and calluses 
for the period from November 16, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5278, 5282 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

A review of the file reflects that the veteran was provided 
with notification of VCAA, and advised of VA in assisting the 
veteran in obtaining information pertinent to his claim.  
Such notice was sent to the veteran in letters dated in 
October 2003, August 2004, and June 2005.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

New and Material Evidence

The Board notes that entitlement to service connection for a 
bilateral knee condition was denied by an unappealed rating 
decision dated in May 1998, as there was no evidence either 
of such a condition in service or that such condition was 
related to service.  The veteran did not perfect an appeal 
from that determination and the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In March 2001, the veteran sought inter alia to reopen the 
claim for service connection of the knees.  VA regulations 
effective prior to August 29, 2001, provided that under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" meant 
evidence not previously submitted to agency decision makers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must have been 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must have been "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have 
to demonstrate that the new evidence would likely change the 
outcome of the prior denial.  Rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board is mindful that the RO concluded that new and 
material evidence was submitted and reopened the claims.  
However, the Board, in the first instance, must rule on the 
matter of reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

At the time of the rating action in May 1998, the RO 
considered the veteran's service medical records as well as 
the result of the November 1997 VA medical examination 
report.  It was concluded that a bilateral knee disorder was 
not present in service, and not aggravated by a service-
related incident.  The veteran did not appeal that decision.

The Board finds that the evidence added to the claims file 
since May 1998 includes evidence that was not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matters under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  In addition to 
outpatient treatment records and other medical records, this 
evidence, in particular, consists of a Social Security 
Administration (SSA) disability determination of September 
2001 with associated medical documentation, as well as VA 
examinations from November 2005 providing an opinion as to 
the relationship between the veteran's knee conditions and 
military service and his service connected foot disorders.  
As this evidence was not of record at the time of the last 
final decision and as it addresses directly the basis for the 
prior denial of the veteran's claim, it is "new and material" 
and the claims must be reopened.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including arthritis, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309(b).  Alternatively, disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. §§ 3.310.  

Medical records are silent as to complaints, treatment or 
diagnoses relating to the knees or back in service or within 
a year after separation.  Many years later, knee degenerative 
joint disease was appreciated on a VA examination from 
November 1997.  Lumbosacral degenerative changes were also 
first noted many years after service.

Entitlement to service connection has already been 
established for bilateral hammertoes and pes cavus, which the 
record demonstrates are congenital conditions that were 
aggravated by service.  

Associated with the claims folder is a September 2001 
physical examination report conducted by a private physician 
in association with the veteran's SSA disability claim.  
While the physician did note low back syndrome and arthritis 
of both knees, he did not relate these disorders to a foot 
condition of any kind.

Medical records demonstrate the veteran is obese with his 
weight ranging between 278 to 350 pounds.  During a September 
2002 VA examination, it was observed that in addition to 
degenerative joint disease of the spine, that the veteran 
walked with a waddling gait and stood with knock knees; the 
physician concluded that the veteran was "just to heavy for 
the muscle power normally available for weight bearing 
activities."  

During a November 2005 VA orthopedic examination, it was 
noted that the veteran shifted his weight to a cane and that 
he walked with an antalgic gait.  The orthopedic surgeon 
noted that the veteran believed that his deterioration had 
spread from his feet to his knees and his back.  The 
physician remarked that the veteran had a number of other 
problems, including his weight, then 312 pounds, as well as 
intrinsic arthritis.  The surgeon also opined that it was not 
as least as likely as not that the veteran's bilateral knee 
and back degenerative conditions were related to his 
hammertoes.  The examiner did not specifically examine or 
comment on his hammertoes as a cause of change in gait.  
However, the physician offered that if on foot examination it 
was recorded that there was a significant change in the 
veteran's gait due to his hammertoes then he believed that 
the arthritic conditions were aggravated by the service 
connected foot conditions.  

On VA podiatry examination of November 16, 2005, the 
podiatrist recorded the presence of hammertoes, bilaterally, 
in all toes, with joints dislocated dorsally at the 
metatarsophalangeal joints.  There was no gross functional 
loss due to hammertoes.  The veteran was unable to stand on 
his toes or heels due to pain.  A cavus foot was present with 
hammertoes more prominent on weightbearing.  The examiner 
commented that the congenital pes cavus and hammertoes were 
at least as likely as not aggravated by service.  She did not 
provide any opinion regarding whether the bilateral knee and 
back disabilities were aggravated by the service-connected 
foot disorder.

The medical evidence has been reviewed and considered.  In 
this case, medical findings fail to relate the veteran's back 
and left and right knee disorders to service, nor has a 
medical opinion provided a basis to conclude that those 
disorders were caused or aggravated by the service connected 
bilateral foot disorders.  We acknowledge the veteran's 
belief that the back and bilateral knee impairment are indeed 
related to the service connected bilateral foot disorders; 
however, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

To conclude, absent evidence to the contrary, there is no 
basis to conclude that the back and bilateral knee disorders 
were the result of events in military service, or that they 
were caused or aggravated by the service connected bilateral 
foot disorders.

Earlier Effective Date for the Award of Service Connection 
for Bilateral Pes Cavus

The Board observes that pursuant to a November 2005 VA 
examination and a February 2006 rating decision, the RO 
established service connection for the veteran's pes cavus 
condition as having been aggravated by service, effective 
from November16, 2005, the date of the VA medical 
examination.  It bears emphasis that the establishment of 
service connected for pes cavus in this case derives from the 
March 2002 claim for increased rating rather that from an 
express claim for service connection.  Thus, it must be 
determined whether service connection can be awarded for the 
period from the date of the claim to the date of the actual 
award of service connection for pes cavus.  

Service medical records reflect the diagnosis of bilateral 
pes cavus in August 1970, and at the time of the separation 
physical examination in April 1971.  

The veteran's bilateral foot condition was described at 
length in a February 2000 VA examination; however, there was 
no reference to a pes cavus disorder.  X-rays revealed 
extreme dorsiflexion at the metatarsophalangeal joints with a 
plantar flexion at the proximal interphalangeal joints.  The 
lateral view revealed a cavus foot bilaterally with some 
spurring noted on the plantar aspect of both heels.  

Outpatient treatment records from March 2001 do not reference 
the veteran's hammertoes and/or pes cavus; rather treatment 
was afforded for aching of his knees.  March 8, 2001 and 
April 2001 records reflect treatment for varicose veins.  

On March 5, 2002, outpatient treatment records reflect that 
the veteran was afforded a physical examination, at which 
time he was noted to be ambulating with a cane but with a 
steady gait.  The VA examination in September 2002 described 
the veteran as walking with a waddling gait and that he was 
just "too heavy".  At no time was pes cavus mentioned.

An October 2003 physical examination noted full range of 
motion of both the upper and lower extremities.  There was no 
edema bilaterally and the veteran had intact sensation to 
light touch, pain and vibration.  Pulses were positive.  
Again, no mention of pes cavus was noted in the record.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2006).

In this case, the medical evidence prior to November 16, 2005 
does not refer to any foot impairment caused by bilateral pes 
cavus.  Service connection may be granted upon a finding of 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In the present case, requirements (1) and (3) were not met 
until November 16, 2005.  Accordingly, service connection for 
pes cavus cannot be established prior to that date.

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The present level of disability is of primary concern where 
service connection has been established and an increase in 
the disability rating is at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2006)

528
2
Hammer toe:


All toes, unilateral without claw foot  
10

Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2006)


Increased rating for Bilateral Hammertoes for the Period 
From March 11, 2002, to November 15, 2005

The Board observes that pursuant to a November 16, 2005 VA 
examination and a February 2006 rating decision, the RO 
established service connection for the veteran's pes cavus 
condition as having been aggravated by service, effective 
from the date of that examination, and combined it with the 
already service connected bilateral hammertoes.  

However, the Board is obligated to examine whether, in the 
period from March 11, 2002, to November 15, 2005, the 
bilateral hammertoe disorder warranted a higher rating.  

The veteran's bilateral foot condition was described at 
length in a February 2000 VA examination, several years prior 
to the March 11, 2002 claim for increase.  A severe hammertoe 
deformity at digits one through five was appreciated on both 
feet.  It was rigid in nature and the hammer digits were not 
reducible.  Some hyperkeratotic were also noted on the distal 
aspect of the digits on both feet.  No ulcerations were seen.  
A tyloma was noted on the plantar aspect of both feet under 
the fourth metatarsal.  The stance of the veteran was 
described as consisting of a high arch cavus foot deformity 
with approximately 10 degrees of abduction.  Gait was 
described as abducted with a lack of pronation and no other 
problems seen.  X-rays revealed extreme dorsiflexion at the 
metatarsophalangeal joints with a plantar flexion at the 
proximal interphalangeal joints.  The lateral view revealed a 
cavus foot bilaterally with some spurring noted on the 
plantar aspect of both heels.  

Outpatient treatment records from March 2001 do not reference 
the veteran's hammertoes; rather treatment was afforded for 
aching of his knees.  March 8, 2001 and April 2001 records 
reflect treatment for varicose veins.  

On March 5, 2002, outpatient treatment records reflect that 
the veteran was afforded a physical examination, at which 
time he was noted to be ambulating with a cane but with a 
steady gait.  All his extremities were moving without 
apparent difficulty.  His strength was described as 5/5 
throughout and there was no joint swelling or deformity.  In 
May 2002, he was advised to get out and walk and to lose 
weight.  The VA examination in September 2002 described the 
veteran as walking with a waddling gait and that he was just 
"too heavy".  

An October 2003 physical examination noted full range of 
motion of both the upper and lower extremities.  There was no 
edema bilaterally and the veteran had intact sensation to 
light touch, pain and vibration.  Pulses were positive.  

In this case the medical evidence prior to November 16, 2005, 
does not show limitation of dorsiflexion at the ankle to the 
right angle and marked tenderness under the metatarsal heads 
or greater symptomatology allowing for a 30 percent rating.  
Accordingly, the preponderance of the evidence is against any 
higher evaluation for the period from March 11, 2002 to 
November 15, 2005.  

Increased Rating for the Period Beginning November 16, 2005

The bilateral foot disability is currently assigned a 50 
percent evaluation pursuant to Diagnostic Code 5278.  This is 
the highest rating assignable for this disorder.  The 
assigned ratings also embrace the veteran's pain and any 
limitation of motion involved here.  38 C.F.R. §§ 4.40 and 
4.55; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence). 

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher in this case on 
an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (cited 
to in the April 2003 SOC).  However, the criteria for 
invoking the procedures set forth in that regulation are not 
met.  The Board acknowledges the veteran's complaints; 
however, it has not been shown by the competent, credible 
evidence of record that the veteran's service-connected 
disorders has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the normal schedular rating criteria.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for compliance 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of entitlement to service connection for 
service connection for a left knee disorder, the appeal is 
granted. 

New and material evidence having been submitted to reopen the 
veteran's claim of entitlement to service connection for 
service connection for a right knee disorder, the appeal is 
granted. 

Service connection for degenerative changes of the left knee 
is denied.  

Service connection for degenerative changes of the right knee 
is denied.  

Service connection for degenerative changes of the 
lumbosacral spine is denied.

Entitlement to an effective date prior to November 16, 2005 
for the award of service connection for bilateral pes cavus 
is denied.

Entitlement to a rating in excess of 10 percent for 
hammertoes and calluses, left foot for the period from March 
11, 2002, to November 15, 2005 is denied.

Entitlement to a rating in excess of 10 percent for 
hammertoes and calluses, right foot for the period from March 
11, 2002, to November 15, 2005 is denied.

Entitlement to increased evaluation for bilateral pes cavus 
with hammertoes and calluses for the period from November 16, 
2005 is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


